Name: Commission Regulation (EEC) No 1453/88 of 27 May 1988 amending Regulation (EEC) No 3549/87 on the sale at prices fixed at a standard rate in advance of certain bone-in beef and veal held by certain intervention agencies and intended for export
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 5 . 88 Official Journal of the European Communities No L 132/29 COMMISSION REGULATION (EEC) No 1453/88 of 27 May 1988 amending Regulation (EEC). No 3549/87 on the sale at prices fixed at a standard rate in advance of certain bone-in beef and veal held by certain intervention agencies and intended for export  4 000 tonnes of bone-in. beef held by the Italian intervention agency and bought in before 1 January 1986,  65 tonnes of bone-in beef held by United Kingdom intervention agency and bought in before 1 January 1985,  1 000 tonnes of bone-in beef held by the Spanish intervention agency " and bought in before 1 January 1985, - 650 tonnes of bone-in ' beef held by the Irish intervention agency and bought in before 1 January 1987. The quality and prices are set out in Annex I hereto.' 2. Annex I is replaced by Annex I hereto. 3 . Annex II - is replaced by Annex II hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European " Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 0, Whereas Commission Regulation (EEC) No 3549/87 (3), provides for a sale of forequarters for export without further processing or after boning ; given the sales possibilities it is opportune to increase the quantities put up for sale under the above Regulation ; Whereas the measures provided for in this Regulation are ' in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3549/87 is hereby amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . The following approximate quantities of beef shall be put up for sale : Article 2 . This Regulation shall enter into force on 30 May 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968, p . 24. (2) OJ No L 370, 30. 12. 1987, p . 7. (3) OJ No L 337, 27. 11 . 1987, p. 16 . No L 132/30 Official Journal of the European Communities 28 . 5. 88 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I Precio de venta expresado en ECU por tonelada Salgspris i ECU pr. 100 kg af produkterne Verkaufspreise in ECU je 100 kg des Erzeugnisses Ã ¤Ã ¹Ã ¼Ã ® ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã Ã µ ECU Ã ±Ã ½Ã ¬ 100 kg ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Selling price in ECU per 100 kg of product Prix de vente en Ã cus par 100 kilogrammes de produits Prezzi di vendita in ECU per 100 kg di prodotti Verkoopprijzen in Ecu per 100 kg produkt PreÃ §o de venda expresso em ECUs por tonelada ITALIA  Quarti anteriori, provenienti dai : Vitelloni 1 / Vitelloni 2 / Categoria A, classi U, R e O 60,00 UNITED KINGDOM  Forequarters, from : Steers M / Steers H / Category C, classes U, R and O 60,00 ESPANA  Cuartos delanteros : procedentes de animales jÃ ³venes machos 60,00 IRELAND  Forequarters, from : Steers 1 / Steers 2 / Category C, classes U, R and .O 60,00 28 . 5. 88 Official Journal of the European Communities No L 132/31 ' ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses » of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Roma, via Palestro 81 Tel . 49 57 283  49 59 261 Telex 61 30 03 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RGl 7QW Berks. Tel . (0734) 58 36 26 Telex 848 302 ESPAÃ A : Servicio nacional «de productos agrarios (SENPA) c/o Beneficencia 8 28003 Madrid Tel . 222 29 61 TÃ ©lex 23427 SENPA E IRELAND : Department of Agnculture Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118